       Case 18-14432                  Doc 22          Filed 12/07/18 Entered 12/07/18 10:26:13                                     Desc Main
                                                       Document     Page 1 of 10



                                          UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF ILLINOIS
                                                  EASTERN DIVISION

In re:                                                                 §      Case No. 18-14432
                                                                       §
SHARONICA N EDWARDS                                                    §
                                                                       §
                                                                       §
                            Debtor                                     §

                                               TRUSTEE’S FINAL REPORT (TFR)

The undersigned trustee hereby makes this Final Report and states as follows:

     1. A petition under chapter 7 of the United States Bankruptcy Code was filed on 05/17/2018. The
        undersigned trustee was appointed on 05/17/2018.

     2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. § 704.

     3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor
        as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to
        11 U.S.C. § 554. An individual estate property record and report showing the disposition of all
        property of the estate is attached as Exhibit A.

     4.          The trustee realized gross receipts of                                                                              $1,937.00

                          Funds were disbursed in the following amounts:

                         Payments made under an interim distribution                                                                       $0.00
                         Administrative expenses                                                                                           $0.00
                         Bank service fees                                                                                                 $6.74
                         Other Payments to creditors                                                                                       $0.00
                         Non-estate funds paid to 3rd Parties                                                                              $0.00
                         Exemptions paid to the debtor                                                                                     $0.00
                         Other payments to the debtor                                                                                      $0.00

                         Leaving a balance on hand of1                                                                               $1,930.26

           The remaining funds are available for distribution.

     5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.


1
  The balance on funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursements will be distributed
pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the maximum compensation set forth
under 11 U.S.C. § 326(a) on account of the disbursement of the additional interest.

UST Form 101-7-TFR (5/1/2011)
       Case 18-14432                 Doc 22           Filed 12/07/18 Entered 12/07/18 10:26:13                                     Desc Main
                                                       Document     Page 2 of 10
     6. The deadline for filing non-governmental claims in this case was 11/08/2018 and the deadline
        for filing government claims was 11/13/2018. All claims of each class which will receive a
        distribution have been examined and any objections to the allowance of claims have been
        resolved. If applicable, a claims analysis, explaining why payment on any claim is not being
        made, is attached as Exhibit C.

     7. The Trustee’s proposed distribution is attached as Exhibit D.

     8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is $484.25.
        To the extent that additional interest is earned before case closing, the maximum compensation
        may increase.

        The trustee has received $0.00 as interim compensation and now requests the sum of $484.25,
for a total compensation of $484.252. In addition, the trustee received reimbursement for reasonable
and necessary expenses in the amount of $0.00, and now requests reimbursement for expenses of
$14.23, for total expenses of $14.23.

        Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing
report is true and correct.

Date: 11/17/2018                                                         By:       /s/ David P. Leibowitz
                                                                                   Trustee

STATEMENT: This Uniform form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act exemption 5 C.F.R.
§ 1320.4(a)(2) applies.




2
 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the Trustee’s Proposed
Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011)
                                            Case 18-14432                 Doc 22    Filed 12/07/18
                                                                                               FORM 1Entered 12/07/18 10:26:13                                          Desc Main
                                                                                      Document     Page
                                                                           INDIVIDUAL ESTATE PROPERTY    3 of AND
                                                                                                      RECORD  10 REPORT                                                                  Page No:    1              Exhibit A
                                                                                                          ASSET CASES

Case No.:                    18-14432                                                                                                                         Trustee Name:                                David Leibowitz
Case Name:                   EDWARDS, SHARONICA N                                                                                                             Date Filed (f) or Converted (c):             05/17/2018 (f)
For the Period Ending:       11/17/2018                                                                                                                       §341(a) Meeting Date:                        06/20/2018
                                                                                                                                                              Claims Bar Date:                             11/08/2018

                                 1                                                2                                3                                 4                          5                                         6

                        Asset Description                                      Petition/                    Estimated Net Value                   Property                 Sales/Funds               Asset Fully Administered (FA)/
                         (Scheduled and                                      Unscheduled                   (Value Determined by                   Abandoned                Received by              Gross Value of Remaining Assets
                    Unscheduled (u) Property)                                   Value                             Trustee,                  OA =§ 554(a) abandon.           the Estate
                                                                                                          Less Liens, Exemptions,
                                                                                                             and Other Costs)

 Ref. #
1       2015 Nissan Altima 2.5 Sedan 4D                                               $7,500.00                                     $0.00                                            $0.00                                            FA
        Mileage: 79,000
2       4 room apartment                                                               $500.00                                      $0.00                                            $0.00                                            FA
3       Clothes                                                                        $300.00                                      $0.00                                            $0.00                                            FA
4       Cash                                                                           $270.00                                      $0.00                                            $0.00                                            FA
5       Checking account: Checking account; US Bank                                      $0.00                                      $0.00                                            $0.00                                            FA
6      Funds from Creditor, Great Lakes Higher Edu. -              (u)                   $0.00                               $1,937.00                                           $1,937.00                                            FA
       IRS Tax Offset Received During 90-Day
       Preference Period
Asset Notes:     Funds were voluntarily turned over to the Trustee without demand
7       TV, cell phone, and other minor electronics                (u)                 $150.00                                 $150.00                                               $0.00                                            FA


TOTALS (Excluding unknown value)                                                                                                                                                                         Gross Value of Remaining Assets
                                                                                      $8,720.00                              $2,087.00                                           $1,937.00                                       $0.00




     Major Activities affecting case closing:
      06/30/2018     2018 Reporting Period:
                     The Trustee received a check from Great Lakes Higher Education in the amount of $1936.00 for funds offset from Debtor's 2017 Federal Income Tax Refund. The Trustee has not yet
                     filed an asset report as the Debtor has not yet appeared for her 341 meeting of creditors. The continued date is August 7, 2018, after which, the Trustee will file his initial report of
                     assets.


 Initial Projected Date Of Final Report (TFR):          06/24/2019                                Current Projected Date Of Final Report (TFR):                                     /s/ DAVID LEIBOWITZ
                                                                                                                                                                                    DAVID LEIBOWITZ
                                            Case 18-14432              Doc 22  Filed 12/07/18
                                                                                          FORMEntered
                                                                                                  2       12/07/18 10:26:13                                Desc MainPage No: 1                    Exhibit B
                                                                                 Document       Page 4 of 10
                                                                           CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         18-14432                                                                                                Trustee Name:                         David Leibowitz
 Case Name:                       EDWARDS, SHARONICA N                                                                                    Bank Name:                            Green Bank
Primary Taxpayer ID #:            **-***1067                                                                                              Checking Acct #:                      ******3201
Co-Debtor Taxpayer ID #:                                                                                                                  Account Title:
For Period Beginning:             5/17/2018                                                                                               Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                11/17/2018                                                                                              Separate bond (if applicable):

       1                2                                3                                               4                                                        5                 6                    7

   Transaction       Check /                         Paid to/                    Description of Transaction                                Uniform           Deposit          Disbursement             Balance
      Date            Ref. #                      Received From                                                                           Tran Code            $                   $


06/29/2018            (6)      Great Lakes Higher Education Guaranty      Funds from Creditor, Great Lakes Higher Edu. - IRS Tax           1241-000             $1,937.00                                    $1,937.00
                               Corp                                       Offset Received During 90-Day Preference Period
06/29/2018                     Green Bank                                 Bank Service Fee                                                 2600-000                                       $0.30            $1,936.70
07/31/2018                     Green Bank                                 Bank Service Fee                                                 2600-000                                       $3.02            $1,933.68
08/31/2018                     Green Bank                                 Bank Service Fee                                                 2600-000                                       $3.42            $1,930.26

                                                                                             TOTALS:                                                            $1,937.00                $6.74             $1,930.26
                                                                                                 Less: Bank transfers/CDs                                           $0.00                $0.00
                                                                                             Subtotal                                                           $1,937.00                $6.74
                                                                                                 Less: Payments to debtors                                          $0.00                $0.00
                                                                                             Net                                                                $1,937.00                $6.74



                     For the period of 5/17/2018 to 11/17/2018                                                         For the entire history of the account between 06/29/2018 to 11/17/2018

                     Total Compensable Receipts:                            $1,937.00                                  Total Compensable Receipts:                                 $1,937.00
                     Total Non-Compensable Receipts:                            $0.00                                  Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                          $1,937.00                                  Total Comp/Non Comp Receipts:                               $1,937.00
                     Total Internal/Transfer Receipts:                          $0.00                                  Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                           $6.74                                  Total Compensable Disbursements:                                 $6.74
                     Total Non-Compensable Disbursements:                       $0.00                                  Total Non-Compensable Disbursements:                             $0.00
                     Total Comp/Non Comp Disbursements:                         $6.74                                  Total Comp/Non Comp Disbursements:                               $6.74
                     Total Internal/Transfer Disbursements:                     $0.00                                  Total Internal/Transfer Disbursements:                           $0.00
                                            Case 18-14432         Doc 22  Filed 12/07/18
                                                                                     FORMEntered
                                                                                             2       12/07/18 10:26:13                      Desc MainPage No: 2                    Exhibit B
                                                                            Document       Page 5 of 10
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         18-14432                                                                                  Trustee Name:                         David Leibowitz
Case Name:                       EDWARDS, SHARONICA N                                                                      Bank Name:                            Green Bank
Primary Taxpayer ID #:           **-***1067                                                                                Checking Acct #:                     ******3201
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:
For Period Beginning:            5/17/2018                                                                                 Blanket bond (per case limit):        $5,000,000.00
For Period Ending:               11/17/2018                                                                                Separate bond (if applicable):

      1                 2                                3                                         4                                             5                   6                    7

  Transaction        Check /                         Paid to/              Description of Transaction                       Uniform           Deposit          Disbursement             Balance
     Date             Ref. #                      Received From                                                            Tran Code            $                   $




                                                                                                                                                                         NET              ACCOUNT
                                                                                     TOTAL - ALL ACCOUNTS                           NET DEPOSITS                    DISBURSE             BALANCES

                                                                                                                                               $1,937.00                 $6.74              $1,930.26




                     For the period of 5/17/2018 to 11/17/2018                                          For the entire history of the case between 05/17/2018 to 11/17/2018

                     Total Compensable Receipts:                       $1,937.00                        Total Compensable Receipts:                                 $1,937.00
                     Total Non-Compensable Receipts:                       $0.00                        Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                     $1,937.00                        Total Comp/Non Comp Receipts:                               $1,937.00
                     Total Internal/Transfer Receipts:                     $0.00                        Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                      $6.74                        Total Compensable Disbursements:                                 $6.74
                     Total Non-Compensable Disbursements:                  $0.00                        Total Non-Compensable Disbursements:                             $0.00
                     Total Comp/Non Comp Disbursements:                    $6.74                        Total Comp/Non Comp Disbursements:                               $6.74
                     Total Internal/Transfer Disbursements:                $0.00                        Total Internal/Transfer Disbursements:                           $0.00




                                                                                                                        /s/ DAVID LEIBOWITZ
                                                                                                                        DAVID LEIBOWITZ
                                                                CLAIM ANALYSIS REPORT12/07/18 10:26:13                        Page No:         1
                   Case 18-14432               Doc 22       Filed 12/07/18  Entered                                   Desc Main
                                                             Document      Page 6 of 10                                            Exhibit C

Case No.             18-14432                                                                                            Trustee Name: David Leibowitz
Case Name:           EDWARDS, SHARONICA N                                                                                               Date: 11/17/2018
Claims Bar Date:     11/08/2018

 Claim         Creditor Name          Claim        Claim       Uniform    Amount        Amount          Interest         Tax                   Net
  No.:                                 Class       Status       Tran      Allowed        Paid                                           Remaining
                                                                Code                                                                      Balance

          DAVID P. LEIBOWITZ       Trustee        Allowed      2100-000       $484.25           $0.00         $0.00            $0.00                 $484.25
                                   Compensatio
                                   n
          53 West Jackson
          Boulevard, Suite 1115
          Chicago IL 60604
          DAVID P. LEIBOWITZ       Trustee        Allowed      2200-000        $14.23           $0.00         $0.00            $0.00                  $14.23
                                   Expenses
           53 West Jackson
           Boulevard, Suite 1115
           Chicago IL 60604
      1   IRS                      Claims of      Allowed      5800-000     $6,022.33           $0.00         $0.00            $0.00               $6,022.33
                                   Government
                                   al Units
          PO Box 21126
          Philadelphia PA 19114
      2   T MOBILE/T-MOBILE        General        Allowed      7100-000       $373.63           $0.00         $0.00            $0.00                 $373.63
          USA INC                  Unsecured §
                                   726(a)(2)
          by American InfoSource
          as agent
          4515 N Santa Fe Ave
          Oklahoma City OK
          73118
      3   GLHEC & AFF OBO          General        Allowed      7100-000     $8,166.40           $0.00         $0.00            $0.00               $8,166.40
          GLHEGC                   Unsecured §
                                   726(a)(2)
         PO Box 8961
         Madison WI 53708-8961
Claim Notes: (3-1) Guaranteed Student Loans

                                                                           $15,060.84           $0.00         $0.00         $0.00               $15,060.84
                                                           CLAIM ANALYSIS REPORT12/07/18 10:26:13           Page No:          2
                   Case 18-14432         Doc 22        Filed 12/07/18  Entered                      Desc Main
                                                        Document      Page 7 of 10                               Exhibit C

Case No.            18-14432                                                                              Trustee Name: David Leibowitz
Case Name:          EDWARDS, SHARONICA N                                                                               Date: 11/17/2018
Claims Bar Date:    11/08/2018


        CLAIM CLASS SUMMARY TOTALS

                       Claim Class           Claim        Amount        Amount       Interest       Tax                 Net
                                            Amount        Allowed        Paid                                       Remaining
                                                                                                                      Balance


         Claims of Governmental Units      $6,022.33        $6,022.33       $0.00        $0.00       $0.00              $6,022.33

         General Unsecured § 726(a)(2)     $8,540.03        $8,540.03       $0.00        $0.00       $0.00              $8,540.03

         Trustee Compensation               $484.25          $484.25        $0.00        $0.00       $0.00               $484.25

         Trustee Expenses                    $14.23           $14.23        $0.00        $0.00       $0.00                $14.23
  Case 18-14432            Doc 22     Filed 12/07/18 Entered 12/07/18 10:26:13                Desc Main
                                       Document     Page 8 of 10


                                                                                             Exhibit D
                                TRUSTEE’S PROPOSED DISTRIBUTION

Case No.:           18-14432
Case Name:          SHARONICA N EDWARDS
Trustee Name:       David P. Leibowitz

                                                               Balance on hand:                    $1,930.26


         Claims of secured creditors will be paid as follows: NONE



                                           Total to be paid to secured creditors:                      $0.00
                                                             Remaining balance:                    $1,930.26

         Applications for chapter 7 fees and administrative expenses have been filed as follows:

Reason/Applicant                                                   Total          Interim           Proposed
                                                               Requested       Payments to          Payment
                                                                                     Date
David P. Leibowitz, Trustee Fees                                  $484.25            $0.00             $484.25
David P. Leibowitz, Trustee Expenses                                $14.23           $0.00               $14.23


                          Total to be paid for chapter 7 administrative expenses:                   $498.48
                                                             Remaining balance:                    $1,431.78

         Applications for prior chapter fees and administrative expenses have been filed as follows:
NONE



                       Total to be paid to prior chapter administrative expenses:                      $0.00
                                                             Remaining balance:                    $1,431.78

         In addition to the expenses of administration listed above as may be allowed by the Court,
priority claims totaling $6,022.33 must be paid in advance of any dividend to general (unsecured)
creditors.

         Allowed priority claims are:

Claim No. Claimant                                          Allowed Amt.          Interim           Proposed
                                                                 of Claim      Payments to          Payment
                                                                                     Date
           1 IRS                                                $6,022.33            $0.00          $1,431.78




UST Form 101-7-TFR (5/1/2011)
  Case 18-14432            Doc 22         Filed 12/07/18 Entered 12/07/18 10:26:13               Desc Main
                                           Document     Page 9 of 10



                                                 Total to be paid to priority claims:               $1,431.78
                                                                Remaining balance:                      $0.00

        The actual distribution to wage claimants included above, if any, will be the proposed payment
less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

        Timely claims of general (unsecured) creditors totaling $8,540.03 have been allowed and will be
paid pro rata only after all allowed administrative and priority claims have been paid in full. The timely
allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if applicable).

         Timely allowed general (unsecured) claims are as follows:

Claim No. Claimant                                             Allowed Amt.           Interim        Proposed
                                                                    of Claim       Payments to        Amount
                                                                                         Date
           2 T Mobile/T-Mobile USA Inc                                $373.63            $0.00           $0.00
           3 GLHEC & Aff obo GLHEGC                                 $8,166.40            $0.00           $0.00


                                Total to be paid to timely general unsecured claims:                   $0.00
                                                                Remaining balance:                     $0.00

        Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
applicable).

         Tardily filed general (unsecured) claims are as follows: NONE



                       Total to be paid to tardily filed general unsecured claims:                     $0.00
                                                              Remaining balance:                       $0.00

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

        Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
subordinated by the Court are as follows: NONE



                                           Total to be paid for subordinated claims:                   $0.00
                                                                 Remaining balance:                    $0.00




UST Form 101-7-TFR (5/1/2011)
  Case 18-14432            Doc 22   Filed 12/07/18 Entered 12/07/18 10:26:13   Desc Main
                                     Document     Page 10 of 10




UST Form 101-7-TFR (5/1/2011)
